Citation Nr: 0531570	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-05 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an effective date earlier than October 10, 
2000, for a grant of a 70 percent disability rating for post-
traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than October 10, 
2000, for a grant of a total disability rating based on 
individual unemployability (TDIU rating).
 

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO).

In a February 2001 rating decision, the RO denied the 
appellant's application to reopen a claim of entitlement to 
service connection for a back disorder, on the basis that new 
and material evidence had not been presented to reopen the 
claim.  The veteran perfected an appeal as to that denial.

In a February 2002 rating decision, the RO increased the 
rating assigned for service-connected post-traumatic stress 
disorder (PTSD) from 50 to 70 percent, and granted a total 
disability rating based on unemployability due to service-
connected disabilities (TDIU), both effective from October 
10, 2000.  The veteran has perfected appeals from the 
effective dates assigned for both the 70 percent rating for 
PTSD and the TDIU rating.

In a May 2004 decision, the Board reopened the back disorder 
claim and remanded the case to the RO for further 
development.
 

FINDINGS OF FACT

1.  A back disorder was not present in service, began many 
years after service, and was not caused by any incident of 
service.
2.  In an unappealed August 2000 rating decision, the RO 
assigned a 50 percent disability rating for PTSD, effective 
June 10, 1999.

3.  The veteran submitted a claim of entitlement to an 
increased rating for PTSD and to a TDIU rating which was 
received on September 27, 2000; and continuously prosecuted 
thereafter.  A rating decision dated in February 2002 granted 
a 70 percent rating for PTSD and a TDIU, effective from 
October 10, 2000.

4.  There is no evidence associated with the period within 
one year prior to September 27, 2000 showing the veteran to 
be unemployable due to service-connected disability. 

5.  There is no evidence associated with the period between 
the date of the August 2000 rating decision and September 27, 
2000 showing entitlement to a rating in excess of 50 percent 
for PTSD.

  
CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the 
veteran's active military service, and arthritis may not be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).

2.  The August 2000 rating decision, in which the RO assigned 
a 50 percent rating for PTSD, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  
 
3.  The criteria for an effective date of September 27, 2000, 
for a grant of a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400 (2004).

4.  The criteria for an effective date of September 27, 2000, 
for a grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

In letters dated in March and August 2001, May 2004, and May 
2005, and in the statements of the case and supplemental 
statements of the case, the RO notified the appellant of the 
information and evidence necessary to substantiate the 
claims, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the appellant 
to submit any evidence in his possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  For these reasons, to decide the appeal now would 
not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.
 
II.  Analysis

The Board has reviewed all of the considerable evidence of 
record relevant to the claims, which consists of the 
veteran's contentions contained in statements and the 
transcript of an October 2003 hearing before the undersigned; 
service medical records; VA and private clinical records; the 
reports of VA examinations; and a lay statement from family 
members.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail.  The Board 
will summarize the relevant evidence where appropriate and 
material to the issues here.

A.  Service Connection

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for aggravation of a preexisting disability.  See 38 C.F.R. § 
3.306 (2004).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2004).   

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2004).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

The Board initially notes that, as discussed below, the 
claims file includes sufficient medical evidence showing a 
diagnosis of a back disorder.  Because the record contains 
competent medical evidence of a current back disorder, and no 
evidence to the contrary, the Board concedes the presence of 
such disabilities.  The question therefore is whether the 
back disorder was incurred in or aggravated by active 
military service; or became manifest to a compensable degree 
within one year of separation from active duty; or is shown 
to be proximately due to, or the result of, a service-
connected disease or injury.   38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2004). 
 
Service medical records show that the veteran was seen in 
November 1969 for complaints of back pain in the right 
lateral ribs on deep breathing.  The treatment provider found 
it was not pleuritic.  The treatment record noted somatic 
pain and that examination was negative.  The veteran was to 
return to duty.

During a June 1970 examination for the purpose of release 
from active duty, all pertinent clinical evaluations were 
normal, including spine and other musculoskeletal system, and 
neurologic system.  

VA progress notes in September 1974 shows that the veteran 
was seen then for complaints of some pain over the back and 
back of neck.  After examination, the impression was brain 
stem lesion possibly vascular.

During a September 1980 VA examination, the veteran reported 
no complaints referable to the back, and on examination, the 
musculoskeletal system was evaluated as normal.

VA treatment records show that in June 1985, the veteran was 
seen for complaints that his entire back hurts almost all of 
the time.  He reported that the back had been symptomatic for 
a long time but for the last few weeks, was almost constant.  
The treatment provider noted there was no history of injury, 
and that the back had been hurting for two to three weeks.  
The assessment was chronic back pain.

VA clinical records include an April 1999 VA cervical spine 
X-ray report containing an impression of degenerative changes 
with narrowing of the lower intervertebral spaces.  

During an August 2001 VA examination for PTSD, the examiner 
reviewed and commented on past medical records.  In this 
connection, he noted that a record in November 1969 noted 
complaints of back pain, which the examining physician 
described as somatic pain.  The current examiner noted that 
the use of the word somatic meant that this was pain that was 
caused for psychiatric reasons, not for physical reasons.  
The examiner also noted that in this case, there was a 
continuity to the back pain that extends back to at least 
1969.
 
The report of a September 2001 VA general examination shows 
that no complaints were made at that time referable to the 
back.  On musculoskeletal examination, the examiner made 
findings only with respect to extremities, which manifested 
no deformities and no limitation of motion.

In October 2003, the veteran testified at the Board before 
the undersigned Veterans Law Judge.  The veteran testified 
that in approximately November 1968, he fell into a creek and 
hurt his back.  He hurt for six days after that and then the 
pain went away.  Then in November 1969 at Camp Lejeune, he 
was seen for back pain.  He testified that since then he had 
had problems with his back.
 
The report of a June 2004 VA examination shows that the 
veteran reported that in 1968 while in Vietnam, he fell off a 
bridge and hurt his back and was treated by a medic.  He 
reported that the pain resolved after a week.  During the 
same year he reinjured his back when he fell into a pit while 
on patrol.  He was treated by a medic.  The pain resolved 
after a week.  He was treated for back pain in 1969 at Camp 
Lejeune, and has had back pain on and off since.  He reported 
that in 1986 he fell on ice at work and injured his back and 
was off work and on treatment for six months.  At that time 
X-ray examination of the thoracic spine showed degenerative 
changes with marginal sclerosis and bony spurs.  

X-ray examination of the lumbar spine showed degenerative 
changes with marginal sclerosis and bony lipping.  X-ray 
examination of the cervical spine showed prominent 
degenerative changes and evidence of muscle spasm.  After 
examination the report contains assessments of (1) low back 
pain due to degenerative disc and facet joint disease of 
lumbar spine.  Pain in mid scapular region due to 
degenerative disc disease; and (2) cervical spondylosis with 
muscle spasm.  

The examiner noted that review of the claims file revealed 
only one reference to complaints of upper back pain and rib 
pain during service and did not elaborate on the cause of the 
pain or diagnosis.  The examiner also noted that there was no 
reference to treatment after falling off a bridge or into a 
pit; and that the veteran reported a history that he fell on 
ice at work in 1986, after which he had severe back pain and 
was off work for six months.  

The examiner concluded with an opinion that the back pain is 
more likely related to the injury sustained at work in 1986; 
and that there is less than 50 percent likelihood of this 
being related to a service related injury as there is no 
documentation of treatment for such injury during service, or 
claims immediately after service for such injury.  In this 
connection, the examiner noted that the veteran was seen 
during service at other times for other ailments but not for 
back injury and pain.  The examiner opined that neck pain 
related to cervical spondylosis also was not due to service 
related injury, for the same reason as above.

Thus, none of the medical evidence links the current back 
disorder, first shown years after service, with any incident 
of service.  Although an examiner in August 2001 noted a 
continuity of the back pain to at least 1969, that examiner 
also explained that this "somatic pain" of the back noted 
in service was caused by psychiatric reasons, not physical 
reasons.  And as discussed above, the most recent opinion on 
the matter is that there is less than a 50 percent 
probability that the current back disorder is due to injury 
in service.

The Board notes that despite being given an opportunity to 
submit additional medical evidence to substantiate his claim, 
the appellant has not submitted competent medical evidence 
contrary to the June 2004 VA examiner's opinion.  

While the veteran believes that he has a back disorder which 
is related to his military service, he is a layman, and as 
such has no competence to give a medical opinion on diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim; and that a back disorder was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
B.  Earlier Effective Date

The veteran and his representative contend that the veteran 
is entitled to an earlier effective date for the grant of 
TDIU benefits, and for assignment of a 70 percent rating for 
PTSD.  The veteran argues that the effective date should be 
no later than June 10, 1999, the date he filed his claim for 
service connection for PTSD.  

As further explained below, the question is no longer when 
the veteran became entitled to a 70 percent rating for PTSD 
and became unemployable, but when he claimed to be so in a 
manner cognizable under the laws relevant to the assignment 
of effective dates.

The effective date of an award of increased compensation is 
the earliest date that it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within a year from that date; otherwise, the effective date 
is the later of the date of increase in disability or the 
date of receipt of the claim. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126- 
27 (1997).  

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  Once the veteran files a formal claim for disability 
compensation under 38 C.F.R. § 3.151, he obtains the 
procedural benefits bestowed by 38 C.F.R. § 3.155(c), which 
provides that an informal request for increase or reopening 
will be accepted as a claim.  Norris v. West, 12 Vet. App. at 
417.  

Under the provisions of 38 C.F.R. § 3.157(b)(1), an informal 
claim for increase will be initiated by a report of 
outpatient examination or hospitalization by VA or the 
uniformed services for previously established service-
connected disabilities.  See Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992) (holding that a VA examination report 
constituted an informal claim for a TDIU).

In addition, once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, the requirements of 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" have been satisfied and VA must consider 
whether the veteran is entitled to a TDIU.  VAOPGCPREC 12-
2001, interpreting Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  Moreover, a veteran is not required to submit 
proof that he or she is 100 percent unemployable in order to 
establish an inability to maintain a substantially gainful 
occupation, as required for an award of TDIU pursuant to 38 
C.F.R. § 3.340(a). Id.

When a claim for greater compensation is disallowed, and that 
decision has become final on account of the veteran's failure 
to appeal, the effective date for an increase awarded after 
the final action will be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.105, 3.156, 3.400.

The words application and claim are defined by regulation as 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).

In the present case, the veteran filed a claim on June 10, 
1999 for service connection for PTSD.  In an April 2000 
rating decision, the RO granted service connection for PTSD 
and assigned that disability a 30 percent disability rating 
effective from June 10, 1999, the date of the claim.  

In an August 2000 rating decision, based on additional 
medical evidence received, the RO increased the assigned 
rating for PTSD to 50 percent, effective from June 10, 1999.  
He was notified of that decision and of his appellate rights, 
but did not file a substantive appeal within the time period 
allowed.  Therefore, the August 2000 decision is final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  

The law provides that a prior final rating action will be 
revised only on the basis of clear and unmistakable error 
(CUE).  38 C.F.R. § 3.105(a) (2004).  Given that a CUE claim 
with respect to the prior rating decision is not before the 
Board at this time, the Board will not address any such 
claim.  

In correspondence received September 27, 2000, the veteran 
requested to reopen his claim.  He indicated he was 
requesting an increase in the rating assigned for PTSD, and 
stated that he had been unemployable since 1990.  In 
correspondence received October 10, 2000, the veteran 
initiated a claim for an increased rating for PTSD, and filed 
a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, initiating a claim for 
TDIU due to his PTSD.
 
In a February 2002 rating decision, the RO increased the 
assigned rating for PTSD from 50 to 70 percent, and granted a 
TDIU rating, both effective from October 10, 2000.  That 
decision was made based on evidence from recent examinations.  
The effective date was assigned as of the date the RO 
received correspondence claiming an increase for PTSD and the 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.

In this case, however, prior to October 10, 2000, the RO 
received the written communication on September 27, 2000 in 
which the veteran requested an increase in the rating 
assigned for PTSD, and stated that he had been unemployable 
since 1990.  That written communication constitutes a claim 
for an increased rating for PTSD and for TDIU benefits; and 
September 27, 2000 is therefore warranted as the effective 
date of increase, based on receipt of claim.  38 C.F.R. §§ 
3.1(p), 3.155(a), 38 C.F.R. § 3.400(o).  

Having determined that September 27, 2000, is the date of 
receipt of a claim for purposes of assigning an effective 
date for assignment of a 70 percent rating for PTSD and for 
TDIU benefits, the Board must review the evidence of record 
prior to that time to determine when entitlement was shown.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2003); Hazan v. Gober, 10 Vet. App. 511 (1997).  
Specifically, under the provisions of 38 C.F.R. § 3.400, the 
Board must first review the evidence of record to determine 
whether an ascertainable increase in disability occurred 
during the one-year period prior to September 27, 2000.  38 
C.F.R. § 3.400.

However, the effect of the prior final rating decision of 
August 2000 was to cut off any pending claim for a rating in 
excess of 50 percent for PTSD, in the absence of clear and 
unmistakable error in that rating determination.  Such error 
is neither contended nor shown.  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Therefore, an effective date earlier 
than the date of the August 2000 rating decision for the 
grant of a rating in excess of 50 percent for PTSD is not 
warranted.  Any pending claim, formal or informal, received 
prior to the final rating decision of August 2000 is 
therefore cut off with respect to the PTSD rating claim.    

This means that although VA medical records of treatment 
dated within one year prior to September 27, 2000 may 
constitute a claim for an increased rating for PTSD, since 
there is a final decision in August 2000, an effective date 
earlier than the date of the August 2000 rating decision is 
not allowable under the rules for assigning effective dates. 
 
The Board has reviewed the claims file to determine whether 
any other document received between the date of the August 
2000 denial and September 27, 2000, constitutes a claim which 
would warrant an earlier effective date for an increased 
rating for PTSD. 

Under 38 C.F.R. § 3.157(b), once a formal claim for 
compensation has been allowed, receipt of a report of VA 
examination, treatment, or hospitalization will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  Under 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA  hospital will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b).  

Subsequent to the August 2000 RO denial and prior to 
September 27, 2000, VA medical records have been received.  
These have been reviewed to determine if any VA treatment 
records dated during that window of time constitutes an 
informal claim on which to grant an earlier effective date 
for an increased rating in excess of 50 percent for PTSD.  

VA treatment records dated after the August 19, 2000 RO 
denial and prior to September 27, 2000, consist of VA 
progress notes pertaining to treatment for the veteran's 
PTSD.  A progress note dated in early September 2000 contains 
a diagnosis of prolonged PTSD.  At that time, the veteran was 
found to have a Global Assessment of Functioning (GAF) score 
of 60.  A GAF score from 51 to 60 represents moderate 
symptoms, or moderate difficulty in social or occupational 
functioning.  DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  None of these treatment records in the time 
frame considered shows that the veteran meets the criteria 
for a rating in excess of 50 percent.

Therefore, none of these records constitute an informal 
claim.  See 38 C.F.R. § 3.157(b)(1).  Subsequent to the 
August 2000 RO denial, there is no formal application for an 
increased rating for PTSD prior to the September 27, 2000 
claim.  Thus, the next document received by the RO after the 
August 2000 RO denial that can be construed as a new claim is 
the veteran's claim for an increased rating for PTSD, 
received on September 27, 2000.  

The Board must also review the evidence of record to 
determine whether an ascertainable increase in disability 
occurred during the one-year period prior to September 27, 
2000 warranting a grant of TDIU benefits.  38 C.F.R. § 3.400.  

Total disability ratings for compensation based on individual 
unemployability (TDIU) may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  
 
During that period, the veteran's service-connected 
disabilities included PTSD (rated as 50 percent disabling); 
and scar, right forearm, residuals of cyst removal (rated as 
0 percent disabling).  The combined rating, pursuant to 38 
C.F.R. § 4.25, was 50 percent. 

In this case, the medical evidence during the one-year period 
prior to September 27, 2000 does not show that the veteran 
became unemployable due to service-connected disabilities on 
some particular date within the year preceding September 27, 
2000.  There is a VA treatment report dated in November 1999 
which contains a GAF score of 45-indicating serious 
symptoms-and a notation that the veteran was considered 
competent to handle financial affairs, but unemployable.  
However, that appears to be an isolated finding during the 
time period being considered.  

Subsequently, during a July 2000 VA examination, a GAF score 
of 50 was recorded, indicating serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  At that time, the examiner opined that the 
veteran's social and vocational functioning appeared to be 
limited by symptoms of PTSD, but he did not appear to be 
unemployable.  The examiner noted that the veteran was able 
to maintain employment until 1990 when he appears to have 
taken a voluntary buy-out from work.   

VA progress notes in September 2000 contain a GAF score of 
60, indicating moderate symptoms, or moderate difficulty in 
social or occupational functioning.

The Board finds that the preponderance of the credible 
evidence is against a finding that the service-connected 
disabilities were preventing gainful employment in the one-
year period prior to September 27, 2000.  It follows that an 
effective date for a TDIU rating prior to September 27, 2000 
may not be given unless there is an earlier unadjudicated 
claim for the benefit.
   
When an RO is considering a claim for a schedular increased 
rating for a service connected disability, there may be an 
implied claim for a TDIU rating, which must be adjudicated, 
provided that: 1) the veteran meets the minimum percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating; and 2) there is evidence of current service-
connected unemployability in the claims folder or under VA 
control.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Norris v. West, 12 Vet. App. 413 (1999); 38 C.F.R. 
§§ 3.155, 3.157.  

In this case, however, the veteran does not meet the minimum 
percentage requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU rating prior to his September 27, 
2000 claim.  Even assuming there was an implied claim for a 
TDIU rating on some date prior to September 27, 2000, the 
Board finds that before September 27, 2000 the veteran's 
service-connected conditions did not prevent him from 
performing a gainful occupation.  Therefore, there is no 
basis for a TDIU rating prior to September 27, 2000. 
 
Resolving any reasonable doubt in the veteran's favor in 
accordance with 38 U.S.C.A. § 5107, the Board concludes that 
an effective date of September 27, 2000 is warranted for 
assignment of a 70 percent rating for PTSD, and for the grant 
of a TDIU.  The preponderance of the evidence is against the 
claim for an earlier effective date than that granted here.  
Accordingly, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

 
ORDER

Entitlement to service connection for a back disorder is 
denied.

An effective date of September 27, 2000, for a 70 percent 
evaluation for PTSD is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

An effective date of September 27, 2000, for a grant of a 
TDIU is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

 
	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


